                                Case 8:19-bk-08216-CED                   Doc 1        Filed 08/29/19           Page 1 of 10

Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Nelco Realty Holdings, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  357 6th Ave W.
                                  Bradenton, FL 34205
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Manatee                                                         Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  339 6th Ave. W. Bradenton, FL 34205
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                Case 8:19-bk-08216-CED                        Doc 1        Filed 08/29/19              Page 2 of 10
Debtor    Nelco Realty Holdings, Inc.                                                                  Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5311

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                                 Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                               Case 8:19-bk-08216-CED                       Doc 1        Filed 08/29/19             Page 3 of 10
Debtor   Nelco Realty Holdings, Inc.                                                                Case number (if known)
         Name



11. Why is the case filed in     Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal                 Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                     Yes.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                              Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of       .         Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.

                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of              1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                         5001-10,000                                 50,001-100,000
                                     50-99
                                     100-199                                          10,001-25,000                               More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                              Case 8:19-bk-08216-CED                      Doc 1        Filed 08/29/19              Page 4 of 10
Debtor    Nelco Realty Holdings, Inc.                                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 27, 2019
                                                  MM / DD / YYYY


                             X   /s/ Richard T. Conard                                                    Richard T. Conard
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ R. John Cole, II                                                      Date August 27, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 R. John Cole, II 191364
                                 Printed name

                                 Cole & Cole Law, P.A.
                                 Firm name

                                 46 N. Washington Blvd., Ste. 24
                                 Sarasota, FL 34236
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (941) 365-4055                Email address      RJC@COLECOLELAW.COM

                                 191364 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                              Case 8:19-bk-08216-CED                   Doc 1       Filed 08/29/19           Page 5 of 10
Debtor     Nelco Realty Holdings, Inc.                                                      Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                   Chapter     11
                                                                                                                         Check if this an
                                                                                                                         amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Frederick N. Clark                                                      Relationship to you               Former Principal
District   Middle District of Florida                 When                         Case number, if known
Debtor     Richard T. Conard                                                       Relationship to you               Principal
District   Middle District of Florida                 When                         Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 5
                                     Case 8:19-bk-08216-CED                         Doc 1         Filed 08/29/19                Page 6 of 10


 Fill in this information to identify the case:
 Debtor name Nelco Realty Holdings, Inc.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Seniors                                                Security Deposit                                                                                             $675.00
 Association Holding
 Group
 353 6th Ave. W.
 Bradenton, FL 34205
 Florida Dep't of Rev.                                           Notice Only            Contingent                                                                         Unknown
 505 W. Tenn. St.                                                                       Unliquidated
 Tallahassee, FL                                                                        Disputed
 32399
 Frederick N Clark                                                                      Disputed                                                                                  $0.00
 6193 9th Ave. Cir.
 NE
 Bradenton, FL 34212
 Hittel Law PA                                                   Security Deposit                                                                                           $1,400.00
 333 6th Ave. W.
 Bradenton, FL 34205
 IRS                                                             Notice Only            Contingent                                                                         Unknown
 Centralized                                                                            Unliquidated
 Insolvency                                                                             Disputed
 Operation
 PO Box 7346
 Philadelphia, PA
 19101
 Meridian General                                                Security Deposit                                                                                             $250.00
 Contracting
 339 6th Ave. W.
 Ste. 16
 Bradenton, FL 34205
 Pinnacle Partners of                                                                   Disputed                                                                                  $0.00
 Manatee
 357 6th Ave. W.
 Bradenton, FL 34205
 Richard T. Conard                                                                      Disputed                                                                                  $0.00
 615 Riviera Dunes
 Way
 Unit 401
 Palmetto, FL 34221


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 8:19-bk-08216-CED                         Doc 1         Filed 08/29/19                Page 7 of 10


 Debtor    Nelco Realty Holdings, Inc.                                                                        Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Steele T. Williams,                                             Legal Fees             Disputed                                                                                  $0.00
 PA
 Pineapple Place
 1381 McAnsh Sq.
 Sarasota, FL 34236
 US Immigration                                                  Security Deposit                                                                                             $112.50
 339 6th Ave. W.
 Ste. 13
 Bradenton, FL 34205
 Virgina A. Dorris                                               Promissory Note        Contingent                                                                    $2,700,000.00
 339 6th Ave. W.                                                                        Unliquidated
 Bradenton, FL 34205                                                                    Disputed




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                       Case 8:19-bk-08216-CED    Doc 1       Filed 08/29/19   Page 8 of 10


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Nelco Realty Holdings, Inc.            Family Resources Inc.                    JJ Bridge Management Group I
357 6th Ave W.                         361 6th Ave. W.                          339 6th Ave. E.
Bradenton, FL 34205                    Bradenton, FL 34205                      Bradenton, FL 34205



R. John Cole, II                       Florida Dep't of Rev.                    June Pictures LLC
Cole & Cole Law, P.A.                  505 W. Tenn. St.                         339 6th Ave W.
46 N. Washington Blvd., Ste. 24        Tallahassee, FL 32399                    Bradenton, FL 34205
Sarasota, FL 34236


Alexander Virgil                       Frederick N Clark                        Kajuka Properties LLC
7014 48th Ave. E.                      6193 9th Ave. Cir. NE                    PO Box 9094
Palmetto, FL 34221                     Bradenton, FL 34212                      Bradenton, FL 34206



American Seniors                       Genesis Health Services Inc.             Kenyon Real Estate Inc.
Association Holding Group              339 6th Ave W.                           339 6th Ave. W.
353 6th Ave. W.                        Ste. 36                                  No. 22
Bradenton, FL 34205                    Bradenton, FL 34205                      Bradenton, FL 34205


Big Brothers Big Sisters               Gregory J. Kramer                        Lace Entertainment
of the Sun Coast Inc.                  5509 Pheasant Ln.                        1039 31st St. E.
1000 S, Tamiami Trl.                   Bradenton, FL 34209                      Palmetto, FL 34221
Venice, FL 34285


Bill Whitney                           Harllee & Bald PA                        Lake East Associates Ltd.
1033 Sawgrass Dr. W.                   202 Old Main St.                         437 Grant St.
Ste. 102                               Bradenton, FL 34205                      Mezzanine
Ponte Vedra Beach, FL 32082                                                     Pittsburgh, PA 15219


C. Michael Kelly PA                    Hittel Law PA                            Manatee County Tax Collector
339 6th Ave. W.                        333 6th Ave. W.                          c/o Ken Burton, Jr
Bradenton, FL 34205                    Bradenton, FL 34205                      POB 25300
                                                                                Bradenton, FL 34206-5300


Cornerstone Financial SE LLC           Insight Counseling Servs Inc             Meridian General Contracting
339 6th Ave. W.                        351 6th Ave. W.                          339 6th Ave. W.
Bradenton, FL 34205                    Bradenton, FL 34205                      Ste. 16
                                                                                Bradenton, FL 34205


Courtney's Creationz                   IRS                                      Pathways Christian Fellowshi
1510 13th Ave. E.                      Centralized Insolvency                   PO Box 684
Bradenton, FL 34208                    Operation                                Bradenton, FL 34206
                                       PO Box 7346
                                       Philadelphia, PA 19101
                      Case 8:19-bk-08216-CED   Doc 1   Filed 08/29/19   Page 9 of 10




Pinnacle Partners of Manatee          Voyager Business Concepts In
357 6th Ave. W.                       339 6th Ave. W.
Bradenton, FL 34205                   Ste. 26
                                      Bradenton, FL 34205


Pinnacle Plaza Associates LP
9021 Town Ctr Pkwy
Bradenton, FL 34202



Richard T. Conard
615 Riviera Dunes Way
Unit 401
Palmetto, FL 34221


Richard T. Conard
615 Riviera Dunes Way
Unite 401
Palmetto, FL 34221


Senior Living Services LLC
357 6th Ave. W.
Bradenton, FL 34205



Steele T. Williams, PA
Pineapple Place
1381 McAnsh Sq.
Sarasota, FL 34236


Timothy Grogan, Esq.
PO Box 14807
Bradenton, FL 34280



US Immigration
339 6th Ave. W.
Ste. 13
Bradenton, FL 34205


Virgina A. Dorris
339 6th Ave. W.
Bradenton, FL 34205
                               Case 8:19-bk-08216-CED                       Doc 1      Filed 08/29/19    Page 10 of 10




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Nelco Realty Holdings, Inc.                                                                  Case No.
                                                                                  Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Nelco Realty Holdings, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 August 27, 2019                                                     /s/ R. John Cole, II
 Date                                                                R. John Cole, II 191364
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Nelco Realty Holdings, Inc.
                                                                     Cole & Cole Law, P.A.
                                                                     46 N. Washington Blvd., Ste. 24
                                                                     Sarasota, FL 34236
                                                                     (941) 365-4055 Fax:(941) 365-4219
                                                                     RJC@COLECOLELAW.COM




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
